Title: To Thomas Jefferson from Albert Gallatin, 10 May 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Washington May 10th 1808
                  
                  I enclose printed copies of the two last circulars respecting the embargo.
                  The only points requiring your decision which have occurred are the following—
                  1. Gov. Harrison’s application to rent a lead  mine. If acceded to, what must be the terms? On account of the greater distance, those given to John Brown of Kentucky, might not be acceptable to Harrison—
                  2. The revenue cutter of Savannah has been declared not to be sea-worthy: she was an old galley. Your approbation for selling her & purchasing a new one is wanted.
                  3. Shee & M’Culloch recommend that the regular trading vessels to N. Orleans which act like packets & belong to persons of whom there is no suspicion, may be permitted generally to go & take cargoes excepting only provisions & lumber which are the only dangerous articles for the W. Indies—
                  Young Rittenhouse who has brought Armstrong’s last dispatches & left Amsterdam on 24th March says that there was no expectation there of our continuing the embargo; but the idea with our Bankers & other well informed Merchants was that we would declare war against England or that France, if we did not, would declare war against us. Holland without any commerce left since the last decrees & our embargo is in a deplorable state. Her finances verging towards bankruptcy, the French every day more unpopular. The general opinion there was that Bonaparte intended the crown of Spain for himself. If true, is it not premature in him? & does he not run the risk of losing all her colonies? Will not Great Britain in that case take possession of Cuba? And what effect would that revolution have on our present situation in relation with both parties? If Bonaparte has such project at heart, I think that in almost every point of view the result must be favorable to us. The occupation of Cuba by either France or England & the transfer of our quarrel about Louisiana boundaries to France would be the only drawbacks.
                  Respectfully Your obedt. Servt.
                  
                     Albert Gallatin
                     
                  
               